Title: To James Madison from William Charles Coles Claiborne, 14 December 1808
From: Claiborne, William Charles Coles
To: Madison, James



(Private)
Dear Sir,
New-Orleans, December 14th. 1808.

The death of Mr. Van Pradelles has left the office of Register of the land office for this District, vacant; On this occasion, I am told, that Judge Lewis, and Mr. Grymes the District Attorney will both be recommended to the President; of these two Gentlemen, I cannot but think Mr. Grymes has the strongest claims for preference.  Mr. Lewis is already a Commissioner and a Judge of the Superior Court; his duties as Judge require him to visit twice in each year, the Several Districts of the Territory, & if such Duties be faithfully discharged, those of Register (which I understand to be a permanent appointment) must necessarily be neglected.  Mr. Grymes on the contrary is Stationary in New-Orleans, and seems to me to merit the further patronage of the Government; the Salary & perquisites of his present office are not equal to his support; formerly the appointment of agent for Land Claims, with an allowance of fifteen hundred Dollars per annum, was united to that of District Attorney.  But the Agency is retained by Mr. Brown the late District Attorney, and Mr. Grimes is left with a Salary of Six hundred dollars pr. annum, and the perquisites of office, which are very inconsiderable.  Should however, it be considered as a respect due the present Board to select for Register, one of its present members, I in that case, will recommend Mr. Robertson, whose duties as Secretary will not interfere with those of Register & in case of his nomination, I would recommend Mr. Grymes as the third commissioner; In the event however that it be deeemed improper, or incompatible to appoint the District Attorney commissioner, permit me to mention Mr: Ths. B. Johnson formerly of the City of Washington as a very deserving and promising young man; Since 10 months that he has resided in New-Orleans, his conduct has been exemplary; he is attentive to business, extremely correct in his deportment and embraces every leisure moment to improve his mind: So great is my confidence in the prudence & discretion of Mr. Johnson, I at one time designed to recommend Mr. Johnson for the office of Register; But I have Since learned, that the Register takes Precedency at the Board, & it might be a source of some mortification to the elder commissioners that so young a man should preside; But is not believed, that any exception would be taken to his being named a commissioner.  I am Dear Sir, With great respect & Esteem Your hble sert

William C. C. Claiborne

